PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/875,940
Filing Date: 2 May 2013
Appellant(s): Tyson et al.



__________________
Charles Yeh
Reg. No. 63,440
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/25/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claim Rejections - 35 USC § 101
(1)  In the remarks Appellant points to MPEP 2106.04 and the determining of step 2A argues that the analysis of the previous Office Action strips away the technical details of the claim and is high level and untethered from the language of the claims.  Appellant argues that the analysis oversimplifies the claims which an error in the analysis.   The examiner respectfully disagrees.  In the step 2A prong 1, of the Office action dated 03/27/2020 pages 7-8, the analysis explicitly addresses each and every limitation and recognizes that generic computer elements are utilized in the claim to perform the claim limitations.  The analysis recognizes the limitations that mimic mental processes and identify what the claimed limitations as a whole is directed toward (i.e. analyzing data related to pensions).   The rejection is maintained.
(2)  In the remarks Appellant argues that the claimed subject matter is an improved system, method and computer medium for generating an annuity despite premium payment for the annuity comprising assets with different characteristics at the time prior to annuity generation.  Appellant explains pension plan to receive contractual obligations from an issuer before pension plan where the pension plan may desire 
(3)  Appellant makes the conclusory statement that the claims recited several technical features that enable generation of an annuity where the premiums of the annuities are generated efficiently.  The examiner notes the Appellant fails to point to any technical features specifically and fails to explain how technology has anything to do with the improvement of annuity premium generation.  Improvement of an abstract idea is still abstract.  The rejection is maintained.
‘(4)  In the remarks Appellant argues that the claimed subject matter include significantly more than any identified abstract idea.  Appellant argues that under step 2B, the limitations enable a new method of annuity generation that was not possible with existing prior art system and only achievable through the use of Appellant’s automated system. Appellant argues that where assets to be transferred as the premium payment for the annuity change such that they no longer possess characteristics that were agreed to at the time the agreement was made.  Appellant argues that if the agreement between a pension plan and an issuer for the generation of an annuity based on the pension plan is signed at a first time period, but the agreed characteristics of the assets for payment.  Appellant argues that the pending claims address the problem through the use of defined rules to obtain an adjusted premium amount that accommodates for situations of assets used have been changed since agreement signed.  The examiner respectfully disagrees with the premise of Appellants argument.  Appellant is arguing an abstract process as the inventive concept.   Abstract subject matter without significantly more than the abstract subject matter is not patent eligible.  The argument above makes clear that technology is not the focus of the claim limitations of the invention of the subject matter.   The rejection is maintained.
(5)  In the remarks Appellant points to McRO arguing that the claimed limitations of the present application apply rules that improves existing technological process.  The examiner respectfully disagrees, that McRO is applicable.  The rules of McRO were to control a technical process that allow computers to have technical capabilities that previously could not be performed.  This is not the case of the current application.  The rules of the current application are directed toward how data is analyzed and assets are manipulated for an annuity.  Technology is not the focus of the rules.  The rejection is maintained.
(6)  Appellant argues that the claimed subject matter does not preempt all other ways of achieving the specified goal.  The examiner disagrees with the premise of Appellant’s argument.  Preemption was not part of the rejection.  With respect to preemption, pre-emption is not a standalone determination of statutory content. 
The Supreme Court has made clear that the principle [*18]  of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 ("We have described the concern that drives this exclusionary principal as one of pre-emption"). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that "patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom's attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.
Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015)
It is a question of law as to whether a claim is directed toward statutory subject matter.  Here the claims are directed toward a lengthy process which determines premium amounts for generation of an annuity and then for each characteristic of each asset the characteristic is received, analyzed, compared and differences determined in relation with a threshold applied to the data.  Monetary value is determined of assets, non-conformance of issuers is analyzed, adjusted premiums are determined, subset of assets are determined, and the valued of the assets are determined and compared, credit rating is determined, a plurality of values are determined associated with assets and compared, reimbursement values are determined, compared, key rate duration is determined and compared.   All of these elements and others not explicitly recited are directed toward financial interaction of data analysis of assets for legal agreements do not make these elements any less abstract.  With regard to preemption, the issue comes down to whether the claim is directed to an abstract idea and does it fail the Mayo/Alice and USPTO 2019 101 guidance and the application of the step one and step two analysis.  Appellant’s argument is not persuasive.   The rejection is maintained.
(7)  Appellant recites the limitations:
determining a characteristic value of a first portion of the assets; 
determining a difference between the characteristic value and the threshold;
determining a second portion of the assets based on the difference between the characteristic value and the threshold, wherein the first portion of the assets comprises the second portion of the assets;
determining a monetary value of the second portion of the assets;
determining a non-conformance for each single issuer provided assets threshold percentage factor of the characteristic; and
multiplying the non-conformance factor of the each single issuer provided assets percentage by the monetary value of the second portion of assets to generate a nonconformance of the each single issuer provided assets amount;
based on the non-conformance of the each single issuer provided assets amount of each of the characteristics, determining, by the one or more processors, an adjusted premium amount by adding the non-conformance of the each single issuer provided assets amount of each of the characteristics to the premium amount;
Arguing that the recitations are a specific way of determining an adjusted premium amount that may be used to generate an annuity that was not possible in existing systems.  Appellant argues that when considered as a whole the meaningful limitations integrate the alleged abstract idea into a practical application and therefore amounts to significantly more than any abstract idea.  The examiner respectfully disagrees.  As discussed above, the claimed subject matter simply utilizes computer elements to apply the identified abstract idea.  The recitations above make this clear as none of the recitations include any technology or technical functions.  Rather the limitations focus on analyzing data, multiplying a factor of each issuer provided assets percentage by a monetary value to generate a non-conformance of each issuer and determining an adjusted premium.   The Appellant also fails to point out how technology has anything to do with the process other an adjusted premium is determined in a computer environment.  The rejection is maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
Conferees:
/SUE LAO/
Primary Examiner

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.